


EXHIBIT 10.31

 

COGENT COMMUNICATIONS GROUP, INC

2004 INCENTIVE AWARD PLAN

 

(as amended by the Board of Directors through February 20, 2013,

 subject to stockholder approval)

 

ARTICLE 1

 

PURPOSE

 

The purpose of the Cogent Communications Group, Inc. 2004 Incentive Award Plan
(the “Plan”) is to promote the success and enhance the value of Cogent
Communications Group, Inc. (the “Company”) by linking the personal interests of
the members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders.  The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

 

2.1          “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, an Other Stock-Based Award, or a
Performance-Based Award granted to a Participant pursuant to the Plan.

 

2.2          “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

2.3          “Board” means the Board of Directors of the Company.

 

2.4                               “Change in Control” means a change in
ownership or control of the Company effected through the first to occur of any
of the following transactions:

 

(a)           A consolidation, merger or reorganization of the Company with or
into any other corporation or corporations in which the stockholders of the
Company immediately before such event shall own fifty percent (50%) or less
(calculated on an as converted basis, fully diluted) of the voting securities of
the surviving corporation;

 

--------------------------------------------------------------------------------


 

(b)           Any transaction or series of related transactions in which at
least fifty percent (50%) of the Company’s voting power is transferred;

 

(c)           The sale, transfer or lease of all or substantially all of the
assets of the Company;

 

(d)           Any acquisition of shares of capital stock of the Company (whether
through a direct issuance by the Company, negotiated stock purchase, a tender
for such shares, merger, consolidation or otherwise) by any party or group that
did not beneficially own a majority of the voting power of the outstanding
shares of capital stock of the Company immediately prior to such purchase, the
effect of which is that such party or group beneficially owns at least a
majority of such voting power immediately after such event; or

 

(e)           The Company consummates a plan of complete liquidation of the
Company.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.5          “Code” means the Internal Revenue Code of 1986, as amended and the
regulations issued thereunder.

 

2.6          “Committee” means the committee of the Board described in
Article 11.

 

2.7          “Consultant” means any consultant or adviser if:

 

(a)           The consultant or adviser renders bona fide services to the
Company;

 

(b)           The services rendered by the consultant or adviser are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and

 

(c)           The consultant or adviser is a natural person who has contracted
directly with the Company to render such services.

 

2.8          “Covered Employee” means an Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

2.9          “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.

 

2.10        “Disability” means that the Participant qualifies to receive
long-term disability payments under the Company’s long-term disability insurance
program, as it may be amended from time to time.

 

2.11        “Dividend Equivalents” means a right granted to a Participant
pursuant to Article 8 to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.

 

2

--------------------------------------------------------------------------------


 

2.12        “Effective Date” shall have the meaning set forth in Section 12.1.

 

2.13        “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.

 

2.14        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.15        “Fair Market Value” means, as of any given date, the fair market
value of a share of Stock on the immediately preceding date determined by such
methods or procedures as may be established from time to time by the Committee. 
Unless otherwise determined by the Committee, the Fair Market Value of a share
of Stock as of any date shall be the average of the high and low trading prices
for a share of Stock as reported on the American Stock Exchange (or on any
national securities exchange on which the Stock is then listed) for the
immediately preceding date or, if no such prices are reported for that date, the
average of the high and low trading prices on the next preceding date for which
such prices were reported.

 

2.16        “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

 

2.17        “Independent Director” means a member of the Board who is not an
Employee of the Company.

 

2.18        “Non-Employee Director” means a member of the Board who qualifies as
a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.

 

2.19        “Non-Qualified Stock Option” means an Option that is not intended to
be an Incentive Stock Option.

 

2.20        “Option” means a right granted to a Participant pursuant to
Article 5 of the Plan to purchase a specified number of shares of Stock at a
specified price during specified time periods.  An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

 

2.21        “Other Stock-Based Award” means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.7 of the Plan.

 

2.22        “Participant” means a person who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.

 

2.23        “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, and which is intended to qualify as
Qualified Performance-Based Compensation.

 

2.24        “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period.  The Performance Criteria that will be
used to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added (as determined by the Committee), sales or revenue, net
income (either

 

3

--------------------------------------------------------------------------------


 

before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), return on capital, return
on net assets, return on stockholders’ equity, return on assets, stockholder
returns, return on sales, gross or net profit margin, productivity, expense
margins, operating efficiency, customer satisfaction, working capital, earnings
per share, price per share of Stock, and market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.  The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.

 

2.25        “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria.  Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual.  The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

 

2.26        “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance-Based Award.

 

2.27        “Performance Share” means a right granted to a Participant pursuant
to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

2.28        “Performance Stock Unit” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

2.29        “Prior Plan” means, the 2003 Incentive Award Plan of the Company as
such plan may be amended from time to time.

 

2.30        “Plan” means this Cogent Communications Group, Inc. 2004 Incentive
Award Plan, as it may be amended from time to time.

 

2.31        “Qualified Performance-Based Compensation” means any compensation
that is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

2.32        “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

 

4

--------------------------------------------------------------------------------


 

2.33        “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6.

 

2.34        “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.35        “Stock” means the Common Stock of the Company, par value $.001 per
share, any shares stock into which the Common Stock may be converted and such
other securities of the Company that may be substituted for Stock pursuant to
Article 10.

 

2.36        “Stock Appreciation Right” or “SAR” means a right granted pursuant
to Article 7 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Stock on the date the SAR is exercised over
the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.

 

2.37        “Stock Payment” means (a) a payment in the form of shares of Stock,
or (b) an option or other right to purchase shares of Stock, as part of any
bonus, deferred compensation or other arrangement, made in lieu of all or any
portion of the compensation, granted pursuant to Article 8.

 

2.38        “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated
thereunder.

 

ARTICLE 3

 

SHARES SUBJECT TO THE PLAN

 

3.1          Number of Shares.

 

(a)           Subject to Article 10 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be the sum of:  (i) shares of Stock that have been authorized by the
shareholders; and (ii) any shares of Stock which as of the Effective Date are
available for issuance under the Prior Plan and which following the Effective
Date are not issued under the Prior Plan.  In order that the applicable
regulations under the Code relating to Incentive Stock Options be satisfied, the
maximum number of shares of Stock that may be delivered upon exercise of 
Incentive Stock Options shall be the number specified in Section 3.1(a)(i), and,
if necessary to satisfy such regulations, such maximum limit shall apply to the
number of shares of Stock that may be delivered in connection with each other
type of Award under the Plan (applicable separately to each type of Award).

 

(b)           To the extent that an Award terminates, expires, or lapses for any
reason, any shares of Stock subject to the Award shall again be available for
the grant of an Award pursuant to the Plan.  Additionally, any shares of Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall again be available for the grant of an
Award pursuant to the Plan.  To the extent permitted by applicable law or any
exchange rule, shares of Stock issued in assumption of, or in substitution for,
any outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to this Plan.  The payment of Dividend Equivalents in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

 

5

--------------------------------------------------------------------------------


 

3.2          Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

3.3          Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Article 10, the
maximum number of shares of Stock with respect to one or more Awards that may be
granted to any one Participant in any twelve-month period shall not exceed
769,230 shares of Stock.

 

ARTICLE 4

 

ELIGIBILITY AND PARTICIPATION

 

4.1          Eligibility.

 

(a)           General.  Persons eligible to participate in this Plan include
Employees, Consultants and all members of the Board, as determined by the
Committee.

 

(b)           Foreign Participants.  In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom.  Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.

 

4.2          Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award.  No individual shall have any right to be granted an Award
pursuant to this Plan.

 

ARTICLE 5

 

STOCK OPTIONS

 

5.1          General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(a)           Exercise Price.  All options granted to employees shall have a
strike price not less than the market price of the company’s common stock on the
date of grant of the option.

 

(b)           Time and Conditions of Exercise.  The Committee shall determine
the time or times at which an Option may be exercised in whole or in part;
provided that the term of any Option granted under the Plan shall not exceed ten
years.  Options that vest based on meeting performance targets shall not vest
prior to the first anniversary of the grant.

 

6

--------------------------------------------------------------------------------


 

(c)           Payment.  The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note bearing interest at no less than such rate as
shall then preclude the imputation of interest under the Code, shares of Stock
held for longer than 6 months having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof, or other property acceptable to the Committee (including through the
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided that payment of such proceeds is then made to the Company upon
settlement of such sale), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants.  Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate Section 13(k) of the Exchange
Act.

 

(d)           Evidence of Grant.  All Options shall be evidenced by a written
Award Agreement between the Company and the Participant.  The Award Agreement
shall include such additional provisions as may be specified by the Committee.

 

5.2          Incentive Stock Options.  Incentive Stock Options may be granted
only to Employees and the terms of any Incentive Stock Options granted pursuant
to the Plan must comply with the following additional provisions of this
Section 5.2:

 

(a)           Exercise Price.  The exercise price per share of Stock shall be
set by the Committee; provided that the exercise price for any Incentive Stock
Option shall not be less than 100% of the Fair Market Value (which is to say the
market price of the company’s stock) on the date of grant.

 

(b)           Expiration of Option.  An Incentive Stock Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(i)            Ten years from the date it is granted, unless an earlier time is
set in the Award Agreement.

 

(ii)           One year after the date of the Participant’s termination of
employment or service on account of Disability or death.  Upon the Participant’s
Disability or death, any Incentive Stock Options exercisable at the
Participant’s Disability or death may be exercised by the Participant’s legal
representative or representatives, by the person or persons entitled to do so
pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.

 

7

--------------------------------------------------------------------------------


 

(c)           Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000.00 or such other limitation as
imposed by Section 422(d) of the Code, or any successor provision.  To the
extent that Incentive Stock Options are first exercisable by a Participant in
excess of such limitation, the excess shall be considered Non-Qualified Stock
Options.

 

(d)           Ten Percent Owners.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

 

(e)           Transfer Restriction.  The Participant shall give the Company
prompt notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

 

(f)            Expiration of Incentive Stock Options.  No Award of an Incentive
Stock Option may be made pursuant to this Plan after the tenth anniversary of
the Effective Date.

 

(g)           Right to Exercise.  During a Participant’s lifetime, an Incentive
Stock Option may be exercised only by the Participant.

 

5.3          Substitution of Stock Appreciation Rights.  The Committee may
provide in the Award Agreement evidencing the grant of an Option that the
Committee, in its sole discretion, shall have to right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option, subject to the provisions of Section 7.2 hereof; provided that such
Stock Appreciation Right shall be exercisable for the same number of shares of
Stock as such substituted Option would have been exercisable for.

 

5.4          Granting of Options to Independent Directors.  The Board may from
time to time, in its sole discretion, and subject to the limitations of the
Plan:

 

(a)           Select from among the Independent Directors (including Independent
Directors who have previously been granted Options under the Plan) such of them
as in its opinion should be granted Options;

 

(b)           Subject to Section 3.3, determine the number of shares of Stock
that may be purchased upon exercise of the Options granted to such selected
Independent Directors; and

 

(c)           Subject to the provisions of this Article 5, determine the terms
and conditions of such Options, consistent with the Plan.

 

Options granted to Independent Directors shall be Non-Qualified Stock Options.

 

8

--------------------------------------------------------------------------------

 

5.5          Re-pricing.  The exercise price of granted Options may not be
reduced, i.e. underwater Options may not be re-priced.  Granted Options may not
be replaced with Restricted Stock.  These prohibitions may only be waived by
vote of the stockholders.

 

ARTICLE 6

 

RESTRICTED STOCK AWARDS

 

6.1          Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Committee.  All Awards of Restricted Stock shall be evidenced by a written
Restricted Stock Award Agreement.

 

6.2          Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock). 
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. 
Restricted Stock, that does not vest on the basis of meeting performance targets
shall not vest at a rate that would cause the following vesting schedule to be
exceeded: no vesting prior to the first anniversary of the grant; no more than
1/3 vested on the first anniversary of the grant; no more than 2/3 vested on the
second anniversary of the grant; and full vesting not occurring prior to the end
of the third year.

 

6.3          Forfeiture.  Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

 

6.4          Certificates for Restricted Stock.  Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing shares of Restricted Stock are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, at its discretion, retain physical
possession of the certificate until such time as all applicable restrictions
lapse.

 

6.5          Performance Based Awards.  The Committee shall determine and
designate if any grants of Restricted Stock under this Article 6 made to Covered
Employees are intended to be Qualified Performance-Based Compensation.  If the
Committee designates an Award of Restricted Stock as a Performance Based Award,
the restrictions on such Award will lapse depending upon the satisfaction of
Performance Goals which are established and later certified in accordance with
the requirements of Code Section 162(m).  Any such Performance Based Award may
be subject to such additional limitations as the Committee determines is
necessary to conform with the requirements as Qualified Performance-Based
Compensation under Code

 

9

--------------------------------------------------------------------------------


 

Section 162(m).  Restricted stock that vests based on meeting performance
targets shall not vest prior to the first anniversary of the grant.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1          Grant of Stock Appreciation Rights.  A Stock Appreciation Right may
be granted to any Participant selected by the Committee.  A Stock Appreciation
Right may be granted (a) in connection and simultaneously with the grant of an
Option, (b) with respect to a previously granted Option, or (c) independent of
an Option.  A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement.

 

7.2          Coupled Stock Appreciation Rights.

 

(a)           A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.

 

(b)           A CSAR may be granted to a Participant for no more than the number
of shares subject to the simultaneously or previously granted Option to which it
is coupled.

 

(c)           A CSAR shall entitle the Participant (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company the
unexercised portion of the Option to which the CSAR relates (to the extent then
exercisable pursuant to its terms) and to receive from the Company in exchange
therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Stock on the date of exercise of the CSAR by the number of shares of Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.

 

7.3          Independent Stock Appreciation Rights.

 

(a)           An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Committee.  An ISAR
shall be exercisable in such installments as the Committee may determine.  An
ISAR shall cover such number of shares of Stock as the Committee may determine. 
The exercise price per share of Stock subject to each ISAR shall be set by the
Committee; provided, however, that the exercise price for any ISAR shall not be
less than 100% of the Fair Market Value on the date of grant; and provided,
further, that, the Committee in its sole and absolute discretion may provide
that the ISAR may be exercised subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or otherwise.

 

(b)           An ISAR shall entitle the Participant (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR

 

10

--------------------------------------------------------------------------------


 

from the Fair Market Value of a share of Stock on the date of exercise of the
ISAR by the number of shares of Stock with respect to which the ISAR shall have
been exercised, subject to any limitations the Committee may impose.

 

7.4          Payment and Limitations on Exercise.

 

(a)           Payment of the amounts determined under Sections 7.2(c) and
7.3(b) above shall be in cash, in Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Committee.

 

(b)           To the extent any payment under Section 7.2(c) or 7.3(b) is
effected in Stock it shall be made subject to satisfaction of all provisions of
Article 5 above pertaining to Options.

 

(c)           Stock Appreciation Rights that vest based on meeting performance
targets shall not vest prior to the first anniversary of the grant.

 

ARTICLE 8

 

OTHER TYPES OF AWARDS

 

8.1          Performance Share Awards.  Any Participant selected by the
Committee may be granted one or more Performance Share awards which shall be
denominated in a number of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee.  In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

8.2          Performance Stock Units.  Any Participant selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in units of value including dollar value of shares of Stock and
which may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee.  In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

 

8.3          Dividend Equivalents.

 

(a)           Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee.  Such Dividend
Equivalents shall be converted to cash or additional shares of Stock

 

11

--------------------------------------------------------------------------------


 

by such formula and at such time and subject to such limitations as may be
determined by the Committee.

 

(b)           Dividend Equivalents granted with respect to Options or SARs that
are intended to be Qualified Performance-Based Compensation shall be payable,
with respect to pre-exercise periods, regardless of whether such Option or SAR
is subsequently exercised.

 

8.4          Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee.  The number of shares shall be determined by the Committee and may be
based upon the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.

 

8.5          Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee.  The number of shares of Deferred Stock shall be determined by
the Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee.  Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee.  Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.

 

8.6          Restricted Stock Units.  The Committee is authorized to make Awards
of Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the
Committee.  At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate.  At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee.  On the maturity date, the Company shall transfer to
the Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited.  The Committee shall specify the purchase price, if any, to be paid
by the grantee to the Company for such shares of Stock.

 

8.7          Other Stock-Based Awards.  Any Participant selected by the
Committee may be granted one or more Awards that provide Participants with
shares of Stock or the right to purchase shares of Stock or that have a value
derived from the value of, or an exercise or conversion privilege at a price
related to, or that are otherwise payable in shares of Stock and which may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee.  In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in

 

12

--------------------------------------------------------------------------------


 

light of the specific type of Award) the contributions, responsibilities and
other compensation of the particular Participant.

 

8.8          Term.  Except as otherwise provided herein, the term of any Award
of Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or Other Stock-Based Award
shall be set by the Committee in its discretion.  Restricted Stock Units,
Deferred Stock, Stock Payments and other awards that represent or substitute for
stock, that do not vest on the basis of meeting performance targets, shall not
vest at a rate that would cause the following vesting schedule to be exceeded:
no vesting prior to the first anniversary of the grant; no more than 1/3 vested
on the first anniversary of the grant; no more than 2/3 vested on the second
anniversary of the grant; and full vesting not occurring prior to the end of the
third year.  Restricted Stock Units, Deferred Stock, Stock Payments and other
awards that represent or substitute for stock that vest based on meeting
performance targets shall not vest prior to the first anniversary of the grant.

 

8.9          Exercise or Purchase Price.  The Committee may establish the
exercise or purchase price, if any, of any Award of Performance Shares,
Performance Stock Units, Deferred Stock, Stock Payments, Restricted Stock Units
or Other Stock-Based Award; provided, however, that such price shall not be less
than the par value of a share of Stock on the date of grant, unless otherwise
permitted by applicable state law.

 

8.10        Form of Payment.  Payments with respect to any Awards granted under
this Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

 

8.11        Award Agreement.  All Awards under this Article 8 shall be subject
to such additional terms and conditions as determined by the Committee and shall
be evidenced by a written Award Agreement.

 

8.12        Performance Based Awards.  The Committee shall determine if any
Awards granted under this Article 8 to Covered Employees are intended to be
Qualified Performance-Based Compensation and shall designate such Awards as
Performance Based Awards.  If the Committee designates an Award as a Performance
Based Award, the Committee will designate the Performance Goals, Performance
Criteria and Performance Period applicable to such Award and later certified
achievement of such Performance Goals in accordance with the requirements of
Code Section 162(m).  Any such Performance Based Award may be subject to such
limitations as the Committee determines is necessary to conform with the
requirements as Qualified Performance-Based Compensation under Code
Section 162(m).

 

13

--------------------------------------------------------------------------------


 

ARTICLE 9

 

PROVISIONS APPLICABLE TO AWARDS

 

9.1          Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

 

9.2          Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.  An Award may, in the discretion of the Committee grant to the Company
certain rights, including rights of first refusal and call or repurchase rights
on any shares of Stock issued under an Award.  Additionally, an Award may
require the Participant to consent to execute such other agreements regarding
the shares of Stock issuable under such Award as requested by the Company,
including but not limited to stockholders agreements and/ or lock-up agreements.

 

9.3          Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary.  Except as otherwise provided by the Committee, no
Award shall be assigned, transferred, or otherwise disposed of by a Participant
other than by will or the laws of descent and distribution.  The Committee by
express provision in the Award or an amendment thereto may permit an Award
(other than an Incentive Stock Option) to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish.  Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
termination of employment or service with the Company or a Subsidiary to assume
a position with a governmental, charitable, educational or similar non-profit
institution) and on a basis consistent with the Company’s lawful issue of
securities.

 

9.4          Beneficiaries.  Notwithstanding Section 9.3, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee.  If the Participant

 

14

--------------------------------------------------------------------------------


 

is married and resides in a community property state, a designation of a person
other than the Participant’s spouse as his or her beneficiary with respect to
more than 50% of the Participant’s interest in the Award shall not be effective
without the prior written consent of the Participant’s spouse.  If no
beneficiary has been designated or survives the Participant, payment shall be
made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution.  Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is filed with the Committee.

 

9.5          Stock Certificates.  Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded.  All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded.  The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.  In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing, “blackout”, or other restrictions with respect to the settlement or
exercise of any Award and with respect to the sale of any security received as a
result of any Award, including a window-period limitation, as may be imposed in
the discretion of the Committee.

 

9.6          Other Conditions Pertaining to Vesting.  Vesting of restricted
stock and options granted to employees shall not accelerate except in the
following circumstances: death, disability, change of control of the company,
and retirement.  An award that provides for acceleration of vesting in the event
of a change of control shall not provide for acceleration that would result in
the employee receiving more than three times his or her annual compensation from
acceleration of the award as a result of the change of control.  Awards of
restricted stock and options shall be measured against this standard using value
of restricted stock and options and compensation at the time of the grant.

 

ARTICLE 10

 

CHANGES IN CAPITAL STRUCTURE

 

10.1        Adjustments.

 

(a)           In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock, the Committee shall make such proportionate adjustments as
necessary to reflect such change with respect to (i) the aggregate number and
type of shares

 

15

--------------------------------------------------------------------------------


 

that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Sections 3.1 and 3.3); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) the grant or exercise price
per share for any outstanding Awards under the Plan.  Any adjustment affecting
an Award intended as Qualified Performance-Based Compensation shall be made
consistent with the requirements of Section 162(m) of the Code.

 

(b)           In the event of any transaction or event described in
Section 10.1(a) or any unusual or nonrecurring transactions or events affecting
the Company, any affiliate of the Company, or the financial statements of the
Company or any affiliate (including without limitation any Change in Control),
or of changes in applicable laws, regulations or accounting principles, the
Committee, in its sole discretion and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Committee determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

 

(i)            To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if as of the date of the occurrence of
the transaction or event described in this Section 10.1(b) the Committee
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)           To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

 

(iii)          To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;

 

(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

16

--------------------------------------------------------------------------------

 

(v)           To provide that the Award cannot vest, be exercised or become
payable after such event.

 

10.2        Acceleration Upon a Change in Control.  Notwithstanding
Section 10.1, except as may otherwise be provided in any applicable Award
Agreement or other written agreement entered into between the Company and a
Participant, if a Change in Control occurs and a Participant’s Awards are not
converted, assumed, or replaced by a successor, such Awards shall become fully
exercisable, payable and all forfeiture restrictions on such Awards shall
lapse.  Upon, or in anticipation of, a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and shall give each Participant the right to exercise such Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine.  In the event that the terms of any agreement between the Company or
any Company subsidiary or affiliate and a Participant contains provisions that
conflict with and are more restrictive than the provisions of this Section 10.2,
this Section 10.2 shall prevail and control and the more restrictive terms of
such agreement (and only such terms) shall be of no force or effect.

 

10.3        Outstanding Awards — Certain Mergers.  Subject to any required
action by the stockholders of the Company, in the event that the Company shall
be the surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.

 

10.4        Outstanding Awards — Other Changes.  In the event of any other
change in the capitalization of the Company or corporate change other than those
specifically referred to in this Article 10, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.

 

10.5        No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation. 
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.

 

ARTICLE 11

 

ADMINISTRATION

 

11.1        Committee.  Unless and until the Board delegates administration of
the Plan to a

 

17

--------------------------------------------------------------------------------


 

Committee as set forth below, the Plan shall be administered by the full Board,
and for such purposes the term “Committee” as used in this Plan shall be deemed
to refer to the Board.  The Board, at its discretion or as otherwise necessary
to comply with the requirements of Section 162(m) of the Code, Rule 16b-3
promulgated under the Exchange Act or to the extent required by any other
applicable rule or regulation, shall delegate administration of the Plan to a
Committee.  The Committee shall consist solely of two or more members of the
Board each of whom is both an “outside director,” within the meaning of
Section 162(m) of the Code, and a Non-Employee Director.  Notwithstanding the
foregoing:  (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and Participants subject to Section 16 of the
Exchange Act and for purposes of such Awards the term “Committee” as used in
this Plan shall be deemed to refer to the Board and (b) the Committee may
delegate its authority hereunder to the extent permitted by Section 11.5. 
Appointment of Committee members shall be effective upon acceptance of
appointment.  The Board may abolish the Committee at any time and revest in the
Board the administration of the Plan.  Committee members may resign at any time
by delivering written notice to the Board.  Vacancies in the Committee may only
be filled by the Board.

 

11.2        Action by the Committee.  A majority of the Committee shall
constitute a quorum.  The acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by a majority
of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee.  Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company’s independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

11.3        Authority of Committee.  Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:

 

(a)           Designate Participants to receive Awards;

 

(b)           Determine the type or types of Awards to be granted to each
Participant;

 

(c)           Determine the number of Awards to be granted and the number of
shares of Stock to which an Award will relate;

 

(d)           Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;

 

(e)           Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in, cash, Stock, other

 

18

--------------------------------------------------------------------------------


 

Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(f)            Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(g)           Decide all other matters that must be determined in connection
with an Award;

 

(h)           Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

 

(i)            Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement; and

 

(j)            Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

11.4        Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

11.5        Delegation of Authority.  To the extent permitted by applicable law,
the Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Participants other than (a) senior executives of the
Company who are subject to Section 16 of the Exchange Act, (b) Covered
Employees, or (c) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder.  Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation, and the Committee may at any time
rescind the authority so delegated or appoint a new delegatee.  At all times,
the delegatee appointed under this Section 11.5 shall serve in such capacity at
the pleasure of the Committee.

 

ARTICLE 12

 

EFFECTIVE AND EXPIRATION DATE

 

12.1        Effective Date.  The Plan is effective on the date it is approved by
the Company’s stockholders (the “Effective Date”).  The Plan will be deemed to
be approved by the stockholders if it receives the affirmative vote of the
holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company’s Bylaws.

 

12.2        Expiration Date.  The Plan will expire on, and no Award may be
granted pursuant to the Plan after, the tenth anniversary of the most recent
date this Plan is approved by the stockholders.  Any Awards that are outstanding
as of the Expiration Date shall remain in force according to the terms of the
Plan and the applicable Award Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 13

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

13.1        Amendment, Modification, And Termination.  With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that (a) to the extent necessary and
desirable to comply with any applicable law, regulation, or stock exchange rule,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required, and (b) stockholder approval is
required for any amendment to the Plan that (i) increases the number of shares
available under the Plan (other than any adjustment as provided by Article 10),
or (ii) permits the Committee to extend the exercise period for an Option beyond
ten years from the date of grant.  Notwithstanding any provision in this Plan to
the contrary, absent approval of the stockholders of the Company, no Option may
be amended to reduce the per share exercise price of the shares subject to such
Option below the per share exercise price as of the date the Option is granted
and, except as permitted by Article 10, no Option may be granted in exchange
for, or in connection with, the cancellation or surrender of an Option having a
higher per share exercise price.

 

13.2        Awards Previously Granted.  No termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant.

 

ARTICLE 14

 

GENERAL PROVISIONS

 

14.1        No Rights to Awards.  No Participant, employee, or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Committee is obligated to treat Participants, employees, and
other persons uniformly.

 

14.2        No Stockholders Rights.  No Award gives the Participant any of the
rights of a stockholder of the Company unless and until shares of Stock are in
fact issued to such person in connection with such Award.

 

14.3        Withholding.  The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event concerning a Participant arising as a result
of this Plan.  The Committee may in its discretion and in satisfaction of the
foregoing requirement allow a Participant to elect to have the Company withhold
shares of Stock otherwise issuable under an Award (or allow the return of shares
of Stock) having a Fair Market Value equal to the sums required to be withheld. 
Notwithstanding any other provision of the Plan, the number of shares of Stock
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award in order to satisfy the Participant’s federal, state, local and
foreign income and payroll tax liabilities with respect to the issuance,
vesting, exercise or payment of the Award shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state,

 

20

--------------------------------------------------------------------------------


 

local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.  No shares of Stock shall be delivered upon
exercise of an option or a SAR or under Restricted Stock Units or Deferred Stock
or restrictive legends removed from any Shares of Stock previously delivered
under another Award unless and until the Participant satisfies all required
applicable tax withholding obligations.

 

14.4        No Right to Employment or Services.  Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant’s employment or services
at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Subsidiary.

 

14.5        Unfunded Status of Awards.  The Plan is intended to be an “unfunded”
plan for incentive compensation.  With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

 

14.6        Indemnification.  To the extent allowable pursuant to applicable
law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

14.7        Relationship to other Benefits.  No payment pursuant to the Plan
shall be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

14.8        Expenses.  The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

 

14.9        Titles and Headings.  The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

14.10      Fractional Shares.  No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

 

21

--------------------------------------------------------------------------------


 

14.11      Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

14.12      Government and Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required.  The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan.  If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

14.13      Governing Law.  The Plan and all Award Agreements shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

*  *  *  *  *

 

22

--------------------------------------------------------------------------------
